DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Acknowledgement
Applicant’s response, dated 08/31/2022 to a final Office action, dated 07/07/2022, is acknowledged. All amendments and arguments have been entered. Accordingly, claims 1-13 are pending, claims 7-13 are withdrawn from consideration as being drawn to a non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et. al., U.S. Pat. Pub. 2012/0012929, hereafter Saito. 
Regarding claim 1, Saito discloses (Fig. 11) a semiconductor device including a vertical MOSFET, the semiconductor device comprising:
a semiconductor substrate having a drift region [11], [30] of a first conductivity type (n-type) semiconductor layer (par. [0025]);
a base region [13] of a second conductivity type (p-type, par. [0027]) semiconductor layer opposite to the first conductivity type, the base region [13] being formed on a surface (top surface) of the drift region;
a plurality of column regions [12] of the second conductivity type (p-type) semiconductor layer, the plurality of column regions being disposed in the drift region [11] at a predetermined interval and formed to contact (see Fig. 11) the base region [13];
a plurality of trenches [20t] formed in the drift region  [11], [30] , the plurality of trenches [20t] each having a bottom surface deeper than the base region [13], the plurality of trenches [20t] including a first trench and a second trench (see Fig. 11), the first trench and the second trench both being disposed between two adjacent column regions [12] of the plurality of column regions [12] in plan view such that i) the first trench [20t] and the second trench [20t] parallel the two adjacent column regions [12] and ii) the first trench and the second trench are disposed between the two adjacent column regions without overlapping the two adjacent column regions [12] in plan view (this is clear, e.g., from Fig. 1B, since Fig. 11 is a similar embodiment of parallel trenches and regions, e. g, the column regions, the first trench and the second trench all run parallel each other in plan view perpendicular to the plane of Fig. 11; Figs 1A and 1B are a different embodiment of Saito that does not meet all limitations of the claim);
a plurality of gate electrodes [21] that is formed so as to be embedded in the plurality of trenches through a gate insulating film [20]  formed on each surface of the plurality of trenches [20t]; and
a plurality of source regions [14] of the first conductivity type (n-type) semiconductor layer formed in the base region [13], the plurality of source regions [14] being formed on each side of the plurality of gate electrodes [20].
Regarding claim 2, Saito further discloses (Figs 11, 1B) wherein the plurality of column regions and the plurality of gate electrodes are formed in a stripe-like shape along a first direction in a plan view (e.g. vertical direction in Fig. 1B, or the direction into the plane of the drawing of Fig. 11).
Regarding claim 3, Saito further discloses (Figs 11) wherein a bottom surface of each of the plurality of column regions [12] lies in the drift region [11] at a position deeper than the bottom surface of each of the plurality of trenches [20t].
Regarding claim 4, Saito further discloses (Fig. 11) wherein any pair of adjacent electrodes of the plurality of gate electrodes [21] includes no more than one column region [12] of the plurality of column regions in plan view (see Fig. 11)
Regarding claim 5, Saito further discloses (Fig. 11) wherein an interval of the two adjacent column regions [12] of the plurality of column regions is set to more than twice an interval of two adjacent gate electrodes [21] of the plurality of gate electrodes (see Fig. 11).
Regarding claim 6, Saito further discloses (Fig. 11) wherein the plurality of column regions [12] are disposed to be coupled to a bottom surface of the base region [13].

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.  The arguments are directed to the amendment. As shown in Fig. 11 of Saito, the first trench and the second trench [20t] parallel the two adjacent column regions [12] and the first trench and the second trench [20t] are disposed between the two adjacent column regions [12] without overlapping the two adjacent column regions in plan view, since the column regions [12] and the trenches [20t] extend in parallel into the plane of the Fig. 11. Fig. 1 shows a different embodiment, and is cited to show the direction of extension of the column region and the trenches; Fig. 1A and 1B shows an embodiment different from that of Fig.11, for which the limitations of claim 1 are not met. Only Fig. 11 is cited in the rejection.
The Examiner wishes to emphasize that only Fig. 11 is relevant for claim 1, Fig. 1 merely shows a plan view, for a different embodiment, from which the plan view for Fig. 11 is easily inferred. Claim 1 does not appear to recite dimensions to be inferred from Fig. 11, and the recited limitations appear to be met by Fig. 11 of Saito.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817